DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. 

Status of the Rejection
A new claim objection has been added for clarity.
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 15 is objected to because of the following informalities: Please amend claim 15, line 3 to recite “[[the]]a first surface” as no surfaces of the substrate have been previously recited.  Appropriate correction is required. Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-5, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour (US 2014/0329699 A1) in view of Liu (US 2017/0248541 A1; Liu is available as prior art under 35 U.S.C. 102(a)(2) with a prior filing date of 09/18/2015 and a domestic priority date of 09/18/2014 for which full support is provided for the teachings used herein), and further in view of Choi et al. (J-W Choi, KW Oh, JH Thomas, WR Heineman, HB Halsall, JH Nevin, AJ Helmicki, T Henderson, CH Ahn, An integrated microfluidic biochemical detection system for protein analysis with magnetic bead-based sampling capabilities, Lab Chip 2 (2002) 27-30).
Regarding claim 1, Esfandyarpour discloses a device for molecular detection of biological devices such as DNA or proteins (a biosensor [abstract]), comprising:
a substrate (substrate 202 [Para. 0016; Figs. 2A-2C and 4D]);
an electrode pattern positioned on the substrate, comprising a first electrode pattern part and a second electrode pattern part spaced apart from the first electrode pattern part (electrodes 204/205 are positioned on the substrate 202 through the dielectric layer 203 wherein the electrodes can be configured as a confinement cell for confining the test particle as shown in Fig. 24; wherein the electrodes 204/205 form a left “first” and right “second” electrode pattern part or a top “first” and bottom “second” electrode pattern part that are spaced apart from one another [Paras. 0016-0018, 0106-0108; Figs. 2A-2C, 4D, and 24]);
a bead positioned at a hole among the holes, wherein an entire bottom of each of the holes is sealed off to limit a flow of an element therethrough (the depression “hole” is used to retain a carrier such as a bead 201 wherein the bead is positioned in the depression and the entire bottom of the depression is sealed 
wherein the first electrode pattern part comprises a first exposed electrode exposed to an outside and connected to a first branched electrode of the first branched electrodes 
wherein the second electrode pattern part comprises a second exposed electrode connected to a second branched electrode of the second branched electrodes 
wherein the first and second exposed electrodes are exposed to the outside through the holes (as discussed above, the electrodes can be fabricated in an electrode array that comprises a plurality of holes wherein each electrode 
wherein an end of the first exposed electrode extends to an intermediate portion of the hole and is in contact with the bead, and an end of the second exposed electrode partially surrounds the bead (the end of the left “first” electrode 204 extends into the intermediate portion of the hole and is in contact with the bead and the end of the right “second” electrode 205 partially surrounds the bead [see Fig. 2C that is disposed in the intermediate portion of the holes in Fig. 4D]; alternatively, the structure of the electrodes can be configured as shown in Fig. 24 wherein the top “first” electrode extends into the intermediate portion of the hole and the bottom “second” electrode surrounds the first electrode and test particle (i.e., bead) [see Fig. 24]).
Regarding the passivation layer limitations, Esfandyarpour further discloses a passivation layer positioned on the electrode pattern, covering the substrate (a ground or shielding layer is provided in addition to a dielectric layer near the electrodes wherein the ground/shielding layer may reduce signal interference from the bulk solution, as may 
Although it is clear from the teachings above that Esfandyarpour teaches a passivation/shielding layer, and such layer covers portions of both the transmitter and receiving electrodes including traces of the electrodes, Esfandyarpour fails to expressly state wherein the shielding layer comprises “holes spaced apart from each other”, and further fails to expressly teach wherein the first branch electrode and second branch electrode (i.e., left and right electrode 204) are “covered with the passivation layer”. 
However, covering the leads of an active electrode with a passivation layer is very well-known in the biosensor art. For instance, Liu discloses a biosensor [Para. 0004] wherein the sensor includes a dielectric “passivation” layer 40 that covers all of the leads of the electrodes and forms an aperture wherein only the active portion of the electrodes that participate in the redox reactions are exposed to the sample [Paras. 0005, 0027; Claims 1, 12, 22; Figs. 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shielding layer disclosed by Esfandyarpour such that the shielding layer forms apertures that covers the electrode traces 204 of the array while exposing the active area 205 because Liu discloses that cover layers are known in the art to define an aperture area for testing wherein the electrode leads are covered by the dielectric “protective” layer and the active electrodes are exposed in the testing area [Paras. 0005, 0027; Claims 1, 12, 22; Figs. 1-2] and 
Esfandyarpour discloses the use of the bead for analyzing proteins, as discussed previously, wherein the device may specifically be used for characterizing antibodies and antigens [abstract; Para. 0009] and wherein the device can further include magnetic beads proximate to a magnetic region for retaining the beads [Para. 0039].
Esfandyarpour is silent on the bead being attached to an antibody during analysis and thus fails to explicitly disclose “wherein the bead is configured to attach to an antibody”, of instant claim 1.
Choi discloses a microfluidic biosensor for analyzing proteins [abstract] wherein the bead can include a magnetic bead that is attached to antibodies [Fig. 2] wherein the magnetic beads are used as carriers of captured target antigens wherein antibody coated beads are introduced to the device and while the antibody-coated antigens are immobilized, target antigens are introduced and bind to the beads through antibody-antigen reactions to enable the detection/analysis of the target antigen protein [Pg. 27, introduction]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beads disclosed by Esfandyarpour to include coated antibodies because Esfandyarpour discloses the desire to analyze antigens with the device [Para. 0008] and Choi teaches that microbeads coated with antibodies can be used as carrier particles whereby the antibody-coated bead is immobilized and then the target antigen is introduced and captured by the bead through antibody/antigen interactions [Pg. 27, introduction]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 4, Esfandyarpour further discloses wherein the end of the first exposed electrode is linear shaped (the end of the left “first” electrode 204 is linear in shaped [Paras. 0016-0018; Figs. 2A-2C] or alternatively the end of the top “first” electrode is linear in shape [Paras. 0106-0108; Fig. 24]) and the end of the second exposed electrode is curved (the right “second” electrode 204 comprises active area 205, which is formed into an arc [Para. 0018; Figs. 2C] or alternatively the bottom “second” electrode is curved shaped [Paras. 0106-0108; Fig. 24]). 
Regarding claim 5, modified Esfandyarpour discloses the limitations of claim 4 as discussed previously. The limitation “a voltage is applied to the first electrode pattern part, and the second electrode pattern part is grounded" is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference 
Regarding claim 11, modified Esfandyarpour discloses the limitations of claim 1 as discussed previously. Esfandyarpour further discloses wherein the device is further comprising a magnetic body positioned under the substrate , wherein the magnetic body is freely movable under the substrate, and wherein the bead is magnetic (the device can include magnetic beads associated with each confinement cell and a magnet that is disposed inside or outside of the fluidic channel, including removable magnets underneath the sensor chip, that capture the beads; the outer magnet may be part of a mechanism that allows for it to be lowered close to the microfluidic channel at an appropriate time for trapping the bead and then removed out of range of the confinement cell by lifting or otherwise distancing from the cell (i.e., freely movable under the substrate [Paras. 0133-0134, 0246]). 
Regarding claim 15, modified Esfandyarpour discloses the limitations of claim 1 as discussed previously. Esfandyarpour further discloses wherein a lower surface of the bead, a lateral side of the first exposed electrode, a lateral side of the second exposed electrode, and the first surface of the substrate form an enclosed area within the hole, 
Regarding claim 16, Esfandyarpour further discloses wherein the end of the second exposed electrode partially surrounding the bead is spaced apart from the bead (the target particle (i.e., bead) is spaced apart from the end of the bottom “second” exposed electrode [Fig. 24]). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Liu and Choi, as applied to claim 1 above, and further in view of Oldham et al. (US 2013/0034880 A1).
Regarding claims 2-3, Esfandyarpour discloses the limitations of claim 1 as discussed previously. Esfandyarpour, as modified by Liu above, further discloses wherein a portion of the passivation layer is in direct contact with the substrate (the shielding layer would cover the entire substrate and electrode leads as shown by Liu Fig. 1]).
Esfandyarpour and Liu are silent, however, on the specific height of the passivation layer for trapping the beads and thus fails to explicitly state “a height of the portion of the passivation layer is from 2/3 to 5 times a diameter of the bead”, of instant claim 2, and “a height of the part of the passivation layer is from 3 to 20 times a diameter of the bead and the diameter of the bead is 1 um or less”, of instant claim 3. 
Oldham discloses a system and device for improved measurement of biological reactions associated with beads [abstract] wherein beads are detected that are less than 1 μm as measured on the diameter of the bead [Para. 0050]. Oldham further teaches wherein the thickness of the depression (“passivation layer”) is a result effective variable. Specifically, Oldham teaches wherein the effective depth of the depression that retains the bead is greater than half the diameter of the bead [Para. 0336] and further discloses wherein the thickness may be any thickness which permits retention of the bead and maintains the bead within a Debye length from the electrodes [Para. 0344]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the thickness of the depression (“passivation layer”), of instant claims 2-3, for beads having a diameter of about 1μm or less (as taught by Oldham) to yield an expected result of retaining the bead in the depression. Furthermore, given the teachings of Oldham, it would have been obvious to modify the height of the depression to have selected and utilized a height within the disclosed range (i.e., greater than 1/2 the diameter of the bead), including those amounts that overlap within the claimed range (2/3 to 5 times the diameter, or 3 to 20 times the diameter of the bead). It has been held that obviousness . 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Liu and Choi, as applied to claim 1 above, and further in view of Stakenborg et al. (US 2012/0064567 A1).
Regarding claims 8-9, Esfandyarpour discloses the limitations of claim 1 as discussed previously. Esfandyarpour discloses wherein the individual sensors (i.e., two electrodes surrounding a depression with a bead attached) can be configured into a high density array of 100-1billion sensors per array [Paras. 0015-0018; Figs. 2A-2C and 4D; Also see Figs. 3, 6-7, 12A-12I, 24, 30, and 43B for various array patterns].
Esfandyarpour is silent, however, on the electrode configuration that enables the individual cells to be connected in such array and thus fails to explicitly disclose the limitations of instant claims 8-9. 
Stakenborg discloses a biosensor for isolation and characterization of bioanalytes including a substrate with a plurality of interconnections and a plurality of regions with holes/electrodes/beads (i.e., sensors) [abstract]. Stakenborg teaches wherein the plurality of electrode sensor can be configured into an array by the following structure: wherein the first electrode pattern part comprises, a first main electrode extending in a first direction, first auxiliary electrodes spaced apart from each other, connected to the first main electrode, and extending in a second direction, and first reaction electrode respectively connected to the first auxiliary electrodes and extending in the first direction, of instant claim 8 (first electrode interconnects 4 includes a first claim 8 (the second electrode interconnects 4 include a second main electrode extending in the first direction that has second auxiliary electrodes spaced apart from each other branching from the second main electrode and alternately positioned with the first auxiliary electrodes; and second reaction electrodes respectively connected to the second auxiliary electrodes and extending in the first direction [see annotated Stakenborg Fig. 3a below]); the first electrode pattern part further comprises the first branched electrodes spaced apart from each other and connected to the first reaction electrodes…and one or more first branched electrodes among the first branched electrodes comprises the first exposed electrode, of instant claim 9 (wherein each single region 10 includes a plurality of conductive paths 12 (“first branched electrodes”) that connect a first electrode 3/62 (“first exposed electrode”) to the “first reaction electrodes” [Para. 0091; see annotated Figs 3A and 4 below]); and the second electrode pattern part further comprises the second branched electrodes spaced apart from each other and connected to the second reaction electrodes…and claim 9 (a plurality of conductive paths 12 (“second branched electrodes”) that connect a second electrode 3/63 (“second exposed electrode”) to the “second reaction electrodes” [Para. 0091; see annotated Figs. 3A and 4 below]. Stakenborg teaches that such configuration enables the individual holes/depressions comprising beads to be connected by a passive matrix in combination with multiplexers on chip to form a row-column with on chip multiplexer system that enables all of the cells within the array, or individual sensors, to be analyzed [Para. 0090-0091, 0093; Fig. 3a]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the sensor array disclosed by Esfandyarpour such that the individual sensors are configured into the electrode array disclosed by Stakenborg (as described above and shown in Fig. 3a) because Stakenborg teaches that such interconnections between the individual sensors is a known way to configure biosensor arrays and enables the individual cells to be connected by a passive matrix in combination with multiplexers on chip that form a row-column on chip multiplexer system that enables all of the cells within the array to be analyzed, or individual sensors to be analyzed through the multiplexers [Para. 0090-0091, 0093; Fig. 3a]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 10, modified Esfandyarpour discloses the limitations of claim 1 as discussed previously. Modified Esfandyarpour further discloses further comprising a micro channel member covering the passivation layer (wherein the functional elements may be embedded within a microfluidic channel whereby the microfluidic channel allows for the addition of beads, efficient bead capture, reagent delivery and bead removal for reusability [Para. 0209]).
Esfandyarpour is silent on the inclusion of micro injection holes and thus fails to explicitly disclose wherein the micro channel member “comprises micro injection holes in communication with the holes”.
Stakenborg discloses a biosensor for isolation and characterization of bioanalytes [abstract] wherein in some situations, for example, when cells need to be physically trapped above the hole rather than in the hole, microstructures, such as the island structures 280 can be fabricated on device in communication with the hole [Para. 0123; Fig. 27]).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the structure of the device disclosed by Esfandyarpour such that the dielectric layer further comprises island structures in communication with the depressions because Stakenborg teaches that adding island structures will aid in the physical trapping of the beads above the depression/hole [Para. 0123]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their . 

    PNG
    media_image1.png
    783
    1303
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see Remarks Pgs. 7-10, filed 12/14/2020, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 8-9 that “Applicants respectfully submit that the configuration of the active area 205 is not analogous to the claimed configuration. For example, an end of the electrode 204 of Esfandyarpour does not extend to an intermediate portion of the depression. Thus, Esfandyarpour does not suggest or disclose wherein an end of the first exposed electrode extends to an 
Examiner’s Response #1
Examiner respectfully disagrees. The limitations are met under two different interpretations. It is first noted that the “hole” of claim one is the hole formed in the passivation layer wherein the entirety of exposed electrodes and bead is exposed. As shown in Fig. 4D, the array includes individual “holes” wherein the electrodes (Figs. 2A-2c) are disposed in the holes. The left “first” electrode 201 indeed includes a linear portion that extends into and is in contact with the bead (Fig. 2c). Considering the entire electrode pattern would be exposed in the holes shown in Fig. 4D, it follows that the end of the left “first” electrode 204 would be at the intermediate portion of the hole/well shown in Fig. 4D. Alternatively, Fig. 24 expressly teaches wherein the electrode includes a linear top “first” electrode that extends into the intermediate portion of the electrode pattern that also would read upon the “intermediate portion of the hole” as claimed. 

Applicant’s Argument #2
Applicant argues on Pg. 9 that “Even assuming arguendo that the Office's assertion about Liu, Choi, Oldham, and Stakenborg were correct, the references still fail to remedy the noted deficiencies of Esfandyarpour. Thus, it is respectfully submitted that no combination of Esfandyarpour, Liu, Choi, Oldham, and Stakenborg would disclose or suggest all the claimed features of claim 1” and 
Examiner's Response #2
Examiner respectfully disagrees. The rejection of claim 1 is maintained as outlined above. Since no arguments have been provided regarding the teaching references with respect to the dependent claim, these rejections are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wo et al. (US 2009/0093376 A1) disclose a cellular microarray that comprises a first linear electrode that is surrounded by a second arcuate electrode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795